                      Case 2:20-cr-00377-RJC Document 18 Filed 12/08/20 Page 1 of 1
                                              RECORD OF MAGISTRATE'S PROCEEDINGS


             UNITED STATES OF AMERICA                                                MAGISTRATE'S DOCKET #

                         vs                                                          DATE OF COMPLAINT

                     BILL RANA                                                       CRIMINAL DOCKET NUMBER                    2:20-cr-377-RJC-1

                                                                                     DATE OF INDICTMENT                        12/1/2020

                                                                                     STATUTE:                                  21:846

DATE ARRESTED:        12/8/2020

                                                                  INITIAL APPEARANCE

Before                LENIHAN                        X    EDDY                       Date:          12/8/2020                  C.D. Index

Magistrate            MITCHELL                            LANZILLO                   Time:          10:35 a.m – 10:50 a.m.     Tape Index:

                      KELLY                               PESTO

U. S. ATTORNEY        CHRISTOPHER COOK

1. RIGHTS EXPLAINED

2. COMPLAINT/INDICTMENT/INFORMATION:

                      Read                           X    Summarized                 Reading waived

                      Defendant provided with a copy of the charges

                      Defendant to be provided with a copy of the charges as soon as possible

3. ACT & PENALTIES

                      Read                           X    Summarized                 Reading waived

4. COUNSEL       X    Defendant requested appointment                                Defendant waived appointment

                 X    Defendant represented by:      Khasha Attaran (FPD)

                      Defendant expects to retain:

                 X    Affidavit executed.

                      Not Qualified                  X    Qualified              X   with possible requirement for partial or full payment

                      Federal Public Defender appointed

                      CJA Panel Attorney                                                                                       appointed

5. BAIL               Recommended Bond:

                      Bond Set at:

                      By Consent                          Additional Conditions Imposed:            .

                      By Magistrate

                      Bond Posted

                 X    Temporary Commitment issued                                    Final Commitment issued

                      Bond Review Hearing Set For:

                      Detention Hearing Set For:          December 9th at 2:00 p.m. before Magistrate Judge Kelly

6. PRELIMINARY EXAMINATION/RULE 40 HEARING/ARRAIGNMENT

                      Arraignment:                                               12/9 @ 2pm         Before Magistrate Judge    Kelly

ADDITIONAL COMMENTS:
